791 F.2d 934
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,vs.BARKMAN CONTRACTING, INC., Respondent.
86-5068
United States Court of Appeals, Sixth Circuit.
4/7/86
ENFORCEMENT GRANTED

1
N.L.R.B.

ORDER

2
Upon consideration of the petitioner's motion for entry of judgment by default granting a application for enforcement of a September 30, 1985 order directing the respondent to make whole each of the listed claimants by payment to each of a sum certain;


3
And noting that the respondent has filed no objection to entry of such a judgment; it is


4
Hereby ORDERED that judgment be and hereby is granted the petitioner as prayed for.